Citation Nr: 1609451	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-15 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a liver disorder, to include as secondary to medication used for service-connected osteoarthritis of the right knee. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2000, and from June to July 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a video conference hearing held before the Board in January 2016; however, he failed to report for the proceeding.  He has not provided evidence showing good cause for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2015).

Additional evidence, to include VA outpatient treatment records dated since May 2012, VA examination reports and medical opinions through QTC Medical Services, and service treatment records during service with the Army National Guard, were associated with the record after the case was certified to the Board in September 2012.  Since the VA treatment records contain duplicate findings of liver test results and the remaining records are not relevant to the claim on appeal, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from March 2009 to July 2012 and the remaining records are duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

A chronic liver disorder was not demonstrated in service, and such a disorder is not proximately due to or the result of medication used for service-connected osteoarthritis of the right knee.


CONCLUSION OF LAW

A liver disorder was not incurred or aggravated inservice, and it was not caused or aggravated by medication used to treat osteoarthritis of the right knee.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination, medical opinion, and a hearing before the Board.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In the March 2010 VA Form 21-4138, the Veteran requested service connection for liver damage secondary to knee disability because medications he was taking for osteoarthritis of the right knee are causing liver damage.  In a May 2010 VA Form 21-4138, he reported taking oxycoclone for his knee condition.  

Neither the Veteran nor review of the available service treatment records indicate an occurrence or diagnosis of a liver disorder during active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  As a result, the Board will consider whether service connection is warranted on a secondary basis.  

Since the Veteran filed the claim on appeal, review of private treatment records show that at an April 2010 private treatment session the Veteran was referred because of abnormal liver function tests.  He reported developing problems with the right knee about one year prior and was taking a lot of medications including hydrocodone, oxycodone, and naproxen.  Following the clinical evaluation, the private physician noted an assessment of abnormal liver enzymes, likely drug-induced.  

At a June 2010 follow-up appointment for abnormal liver function tests, the private physician noted an assessment of abnormal liver enzymes.  Moreover, review of the Veteran's VA treatment records during the appeal period reiterate assessments of abnormal liver tests.  The Board finds that abnormal liver enzymes represent only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  

In October 2010, the Veteran was afforded a VA examination for liver, gall bladder, and pancreas.  Following the clinical evaluation and review of the Veteran's claims file, the examiner rendered a diagnosis of fatty liver.  The examiner opined, in part, that the current diagnosis is less likely than not caused or aggravated by medications of service-connected right knee disability because "fatty liver is a very common condition frequently associated by obesity and hyperlipidemia (both present in the Veteran) and not known to be associated with his right knee pain medication."  There is no competent evidence to the contrary.

The Board has considered the Veteran's reported history of symptomatology related to liver damage and medication used for his service-connected right knee disability throughout the appeal period.  He is competent to report observable symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that the Veteran as a lay person is not competent to offer an opinion as to the etiology of his diagnosed fatty liver.  Rather, the most probative evidence concerning the nature of a liver disorder is provided by the October 2010 VA examiner who was using professional expertise to offer the medical findings presented.

Based on the evidence of record, there is no probative and competent evidence that demonstrates a current liver disorder is caused by or aggravated by the result of medication used for osteoarthritis of the right knee.  See 38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Finally, in reaching this decision the Board considered whether further development was in order given the fact that the appellant is service connected for a depressive disorder not otherwise specified with anxiety and alcohol abuse.  There is no competent evidence even remotely suggesting that any current liver disorder is due to alcohol abuse.  Hence, there is no basis to conduct further development or address this theory, a theory which the appellant himself has not even raised.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist the appellant in the development of his claim does not extend to fishing expeditions.)    

The appeal is denied.




ORDER

Entitlement to service connection for a liver disorder, to include as secondary to medication used for service-connected osteoarthritis of the right knee, is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


